DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title:
Please amend title to:--“DEVICE TRANSFERRING APPARATUS”--
	The claims:

Non elected claims 11-12 have been canceled.   (Note: This application is in condition for allowance except for the presence of claims 11-12 directed to invention non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.  Further, applicant reserves the right to pursues un-elected invention in a Divisional application or Continuation application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the changes to the claim languages include the previous indicated allowable subject matter (claim 3) has been fully rewritten into independent form (see claim 1, about lines 10-18 as amended).   Accordingly, claims 1, 4-10 are allowed


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt